IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THE DELAWARE RIVERKEEPER                  : No. 204 MAL 2018
NETWORK, MAYA VAN ROSSUM, THE             :
DELAWARE RIVERKEEPER, THOMAS              :
CASEY, AND ERIC GROTE,                    : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                   Petitioners            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
SUNOCO PIPELINE L.P.,                     :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

     AND NOW, this 28th day of August, 2018, the Petition for Allowance of Appeal is

DENIED.